Almand, Justice.
The bill of exceptions assigns error on the judgment of Bibb Superior Court dismissing a petition for the writ of certiorari, which petition complained of an order of the Judge of the Recorder’s Court of the City of Macon adjudging the plaintiff in error guilty of violating an ordinance of the City of Macon. No constitutional attack is made on any statute, and the only errors complained of are those that the Court of Appeals and not this court has jurisdiction to review. Accordingly, this case is

Transferred to the Court of Appeals.


All the Justices concur.

Frank G. Wilson, for plaintiff in error.
Durward B. Mercer, contra.